DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 266-279, 336-337 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the first level of insertion loss is no worse than a second insertion loss of an otherwise identical second electrical cable conducting data signals along the electrical conductors at the first frequency, wherein the electrical conductors of the second electrical cable have a second gauge size that is two sizes greater than the first gauge size and the inner electrical insulator of the second electrical cable comprises the material that is unfoamed and solid” is unclear.  It is unclear if the second cable is being claimed.  
The claim deals with comparing a claimed electrical cable with an otherwise identical second electrical cable. The second cable is merely being used to compare the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 266-267, 269-279, and   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gundel (Pub. No. US 2019/0198199).
As to claim 266, Gundel discloses an electrical cable 150 comprising: 
a pair of electrical conductors having a first gauge size (fig. 2); 
an inner electrical insulator 260, 264 that surrounds the pair of electrical conductors over at least a majority of an overall length of the pair of electrical conductors, wherein the inner electrical insulator comprises a material that is foamed (¶0047); 
an electrically conductive shield 270, 272 that surrounds the electrical insulator along at least a majority of an overall length of the electrical insulator; and 
an outer electrical insulator (¶0102) that surrounds the electrically conductive shield, 

As to claim 267, Gundel discloses that the electrical cable and the otherwise identical electrical cable each have approximately the same impedance (¶0027 discloses an impedance of 70 to 110 ohms).
As to claim 269, Gundel discloses that the inner electrical insulator has a dielectric constant that is less than or equal to approximately 1.5 (¶0006; ¶0026). Page 3 of 7DOCKET NO.: 107030.000298PATENT Application No.: not yet known Preliminary Amendment - First Action Not Yet Received  
As to claim 270, Gundel discloses that the dielectric constant ranges from approximately 1.3 to approximately 1.5 (¶0006; ¶0026).  
As to claim 271, Gundel discloses that the electrical conductors are configured to transmit electrical signals having a propagation delay less than approximately 1.245 nanoseconds per foot (¶0043).  
As to claim 272, Gundel discloses that the propagation delay ranges from approximately 1.16 nanoseconds per foot to approximately 1.245 nanoseconds per foot (¶0043).  
As to claim 273, Gundel disclsoses an electrical cable 150 comprising: 
a pair of electrical conductors having a first gauge size (fig. 2); 

an electrically conductive shield 270, 272 that surrounds the electrical insulator along at least a majority of an overall length of the electrical insulator; and 
an outer electrical insulator (¶0102) that surrounds the electrically conductive shield, 
wherein the electrical cable is configured to transmit data signals (¶0007) along the electrical conductors at a first frequency having a first level of insertion loss (¶0044), and wherein the first level of insertion loss is less than a second insertion loss of an otherwise identical second electrical cable conducting data signals along the electrical conductors at the first frequency, wherein the electrical conductors of the second electrical cable have a second gauge size that is greater than the first gauge size and the inner electrical insulator of the second electrical cable comprises the material that is unfoamed and solid, and wherein at least one of a width and a height of the electrically conductive shield of the electrical cable is no greater than that of the second electrical cable (inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).
As to claim 274, Gundel discloses that the width of the electrical able is approximately equal to the width of the second electrical cable (fig. 2; inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).
As to claim 275, Gundel discloses that the electrical cable and the otherwise identical electrical cable each have an impedance of approximately 100 ohms (¶0027; inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).  
As to claim 276, Gundel discloses that the second gauge size is approximately one size awg greater than the first gauge size (¶0046 discloses that the electrical cable can be a variety of sizes; inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).  
As to claim 277, Gundel discloses that wherein the foamed inner electrical insulator has a thickness less than the solid inner electrical insulator at respective same locations of the foamed inner electrical insulator and the solid inner electrical insulator (fig. 2; inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application)..
As to claim 278, Gundel discloses that the foamed electrical insulator and the solid electrical insulator comprise the same electrically insulative material (¶0047; inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).  
As to claim 279, Gundel discloses that the inner electrical insulator has a dielectric constant that is less than or equal to approximately 1.5 (¶0006; ¶0026).

Claim(s) 266, 273, 336, and 337 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gundel (Pub. No. US 2016/0351298).
As to claim 266, Gundel (1298) discloses an electrical cable 4502 (fig. 25) comprising: 
a pair of electrical conductors 4506 having a first gauge size (fig. 25); 
an inner electrical insulator (fig. 25; ¶0224) that surrounds the pair of electrical conductors over at least a majority of an overall length of the pair of electrical conductors, wherein the inner electrical insulator comprises a material that is foamed (¶0093); 

an outer electrical insulator (¶0137) that surrounds the electrically conductive shield, 
wherein the electrical cable is configured to transmit data signals along the electrical conductors at a first frequency having a first level of insertion loss (¶0003-0004), and wherein the first level of insertion loss is no worse than a second insertion loss of an otherwise identical second electrical cable conducting data signals along the electrical conductors at the first frequency, wherein the electrical conductors of the second electrical cable have a second gauge size that is two sizes greater than the first gauge size and the inner electrical insulator of the second electrical cable comprises the material that is unfoamed and solid (inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).
As to claim 336, Gundel discloses that the foamed material comprises a single electrically insulative material that defines a plurality of gaseous voids (¶0093), and the single electrically insulative material and the gaseous voids are the only electrically insulative materials inside the electrically conductive shield (fig. 25).  
As to claim 273, Gundel disclsoses an electrical cable 4502 (fig. 25) comprising: 
a pair of electrical conductors 4506  having a first gauge size (fig. 25); 
an inner electrical insulator (fig. 25; ¶0224) that surrounds the pair of electrical conductors over at least a majority of an overall length of the pair of electrical conductors, wherein the inner electrical insulator comprises a material that is foamed (¶0093); 
an electrically conductive shield 1808 that surrounds the electrical insulator along at least a majority of an overall length of the electrical insulator; and 

wherein the electrical cable is configured to transmit data signals along the electrical conductors at a first frequency having a first level of insertion loss (¶0003-0004), and wherein the first level of insertion loss is less than a second insertion loss of an otherwise identical second electrical cable conducting data signals along the electrical conductors at the first frequency, wherein the electrical conductors of the second electrical cable have a second gauge size that is greater than the first gauge size and the inner electrical insulator of the second electrical cable comprises the material that is unfoamed and solid, and wherein at least one of a width and a height of the electrically conductive shield of the electrical cable is no greater than that of the second electrical cable (inherently met since the electrical cable of Gundel discloses the structural limitations of the electrical cable of the instant application).
As to claim 337, Gundel discloses that the foamed material comprises a single electrically insulative material that defines a plurality of gaseous voids (¶0093), and the single electrically insulative material and the gaseous voids are the only electrically insulative materials inside the electrically conductive shield (fig. 25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 268 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundel (Pub. No. US 2019/0198199).
As to claim 268, Gundel (Pub. No. US 2019/0198199) does not disclose that the first gauge size is approximately 36 awg.  
Gundel discloses that the conductors may have a variety of shapes and sizes (¶0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gauge size be approximately 36 awg such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (Pub. No. US 2016/0036112) discloses a differential signal cable with a foamed insulating layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847